The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/489,945 by Takeda et al. for “USER TERMINAL AND RADIO COMMUNICATION METHOD”, filed on 08/29/2019. 
Claims 1-6 are canceled. Claims 7-18 are pending. The independent claims are 7 and 18.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: Claim 7 recites the limitations “section”, (e.g. control section);
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Particularly, Claim 7 recites the terms “section”; these terms invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20190238275A1), hereinafter SUN, in view of Papasakellariou et al. (US20170367046A1), hereinafter PAPASAKELLARIOU.

Regarding claim 7, SUN teaches A terminal comprising: a receiving section that receives downlink control information for scheduling a downlink shared channel, (SUN, Fig. 7, paragraphs 151-154, teach UE 700 comprising controller/processor 703 and transmitter/receiver 701/702 configured for scheduling specified channels. Note, SUN does not specifically describe the channel as a downlink shared channel.) 
the downlink control information including a first field that is associated with a first number of slots from an ending slot of downlink shared channel reception to a slot of Hybrid Automatic Repeat reQuest (HARQ)-Acknowledgement (ACK) information transmission for the downlink shared channel; (SUN, Fig. 2, steps 201-203, paragraphs 46, 56-59, teach the DCI includes first indication information (i.e. a first field) associated with a first number of transmission time intervals (TTI) to a target TTI of a HARQ-ACK to be fed back in the target TTI. Note, SUN does not describe the slots as TTIs.)
and a control section that determines the slot for the HARQ-ACK information transmission based on the first field. (SUN, Fig. 2, paragraphs 60-62, 67-68, teach generating, based on the first and second indication information, the HARQ-ACK feedback information and sending the HARQ-ACK feedback information to the base station in the target TTI.)
SUN teaches the concept of feeding back HARQ-ACK at a specified time based on DCI information, SUN does not describe the TTIs as slots and the channel as a downlink shared channel, i.e. slots from an ending slot of downlink shared channel reception to a slot, downlink shared channel 
However PAPASAKELLARIOU in the same field of endeavor teaches slots from an ending slot of downlink shared channel reception to a slot, downlink shared channel (PAPASAKELLARIOU, Figs. 22-23, paragraphs 244, 251-254, teach the DCI scheduling transmission of the PDSCH (i.e. downlink shared channel) including a first “PDSCH slot offset” field, e.g. slot n (i.e. a first field) which is associated with slot n+1, n+2 (i.e. a first number of slots from an ending slot of downlink shared channel reception). Furthermore, in slot n+1, the UE transmits HARQ-ACK (i.e. to a slot of HARQ-ACK information transmission for the downlink shared channel). Additionally, Fig. 15, steps 1510-1540, paragraphs 200-201, teach the DCI format including the field which indicates the slots. Also, Figs. 22-23, paragraphs 244, 251-254, teach determining slot n+1 for the HARQ-ACK information transmission based on the first field.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SUN with the teachings of PAPASAKELLARIOU to configure the TTIs as specified slots from an ending slot of a downlink shared channel reception. The motivation would be to reduce the number of HARQ processes that a UE needs to support when the UE is capable of fast processing of DL data TBs, a slot location for symbols used for HARQ-ACK transmissions can by dynamically configured (PAPASAKELLARIOU, paragraph 252).

Regarding claim 18, SUN teaches A radio communication method for a terminal, comprising: receiving downlink control information for scheduling a downlink shared channel, (SUN, Fig. 7, paragraphs 151-154, teach UE 700 comprising controller/processor 703 and transmitter/receiver 701/702 configured for scheduling specified channels. Note, SUN does not specifically describe the channel as a downlink shared channel.) 
the downlink control information including a first field that is associated with a first number of slots from an ending slot of downlink shared channel reception to a slot of Hybrid Automatic Repeat reQuest (HARQ)-Acknowledgement (ACK) information transmission for the downlink shared channel; (SUN, Fig. 2, steps 201-203, paragraphs 46, 56-59, teach the DCI includes first indication information (i.e. a first field) associated with a first number of transmission time intervals (TTI) to a target TTI of a HARQ-ACK to be fed back in the target TTI. Note, SUN does not describe the slots as TTIs.)
and determining the slot for the HARQ-ACK information transmission based on the first field. (SUN, Fig. 2, paragraphs 60-62, 67-68, teach generating, based on the first and second indication information, the HARQ-ACK feedback information and sending the HARQ-ACK feedback information to the base station in the target TTI.)
Although SUN teaches the concept of feeding back HARQ-ACK at a specified time based on DCI information, SUN does not describe the TTIs as slots and the channel as a downlink shared channel, i.e. slots from an ending slot of downlink shared channel reception to a slot, downlink shared channel 
PAPASAKELLARIOU in the same field of endeavor teaches slots from an ending slot of downlink shared channel reception to a slot, downlink shared channel (PAPASAKELLARIOU, Figs. 22-23, paragraphs 244, 251-254, teach the DCI scheduling transmission of the PDSCH (i.e. downlink shared channel) including a first “PDSCH slot offset” field, e.g. slot n (i.e. a first field) which is associated with slot n+1, n+2 (i.e. a first number of slots from an ending slot of downlink shared channel reception). Furthermore, in slot n+1, the UE transmits HARQ-ACK (i.e. to a slot of HARQ-ACK information transmission for the downlink shared channel). Additionally, Fig. 15, steps 1510-1540, paragraphs 200-201, teach the DCI format including the field which indicates the slots. Also, Figs. 22-23, paragraphs 244, 251-254, teach determining slot n+1 for the HARQ-ACK information transmission based on the first field.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SUN with the teachings of PAPASAKELLARIOU to configure the TTIs as specified slots from an ending slot of a downlink shared channel reception. The motivation would be to reduce the number of HARQ processes that a UE needs to support when the UE is capable of fast processing of DL data TBs, a slot location for symbols used for HARQ-ACK transmissions can by dynamically configured (PAPASAKELLARIOU, paragraph 252).

Claims 8-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20190238275A1), hereinafter SUN, in view of Papasakellariou et al. (US20170367046A1), hereinafter PAPASAKELLARIOU, and PAPASAKELLARIOU843.

Regarding claim 8, although SUN in view of PAPASAKELLARIOU teaches all the limitations with respect to claim 7 above, SUN in view of PAPASAKELLARIOU does not describe wherein the downlink control information includes a second field that is associated with a second number of slots from a slot of downlink control information reception to a slot of the downlink shared channel reception, and the control section determines the slot of the downlink shared channel reception based on the second field.
PAPASAKELLARIOU843 in the same field of endeavor teaches wherein the downlink control information includes a second field that is associated with a second number of slots from a slot of downlink control information reception to a slot of the downlink shared channel reception, and the control section determines the slot of the downlink shared channel reception based on the second field. (PAPASAKELLARIOU843, paragraphs 7, 70, teach a DCI format comprising a counter field and slot offset field (i.e. a second field associated with a second number of slots). Furthermore, it is determined a time unit for transmission of the HARQ-ACK based on a value of the slot offset field.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to include a second field that is associated with a second number of slots from a slot of downlink PAPASAKELLARIOU843, paragraph 4).

Regarding claim 9, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 8, wherein the first field indicates the first number. (PAPASAKELLARIOU843, paragraphs 7, 70, teach the counter field indicating a value (i.e. the first number).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to configure the first field as indicating the first number. The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Regarding claim 11, although SUN in view of PAPASAKELLARIOU teaches all the limitations with respect to claim 7 above, SUN in view of PAPASAKELLARIOU does not describe wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. 
PAPASAKELLARIOU843 in the same field of endeavor teaches wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. (PAPASAKELLARIOU843, Figs. 13-14, in view of paragraphs 58, 62, 77, teach receiving PDSCHs that convey data transport blocks (e.g. for each cell number). Therefore, one transport block is repeated in each of the consecutive slots.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to receive information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Regarding claim 12, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 8, wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. (PAPASAKELLARIOU843, Figs. 13-14, in view of paragraphs 58, 62, 77, teach receiving PDSCHs that convey data transport blocks (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to receive information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Regarding claim 13, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 9, wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. (PAPASAKELLARIOU843, Figs. 13-14, in view of paragraphs 58, 62, 77, teach receiving PDSCHs that convey data transport blocks (e.g. for each cell number). Therefore, one transport block is repeated in each of the consecutive slots.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to receive information indicating a third number of consecutive slots for the downlink shared PAPASAKELLARIOU843, paragraph 4).

Regarding claim 15, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 11, wherein different redundancy versions are applied to the consecutive slots. (PAPASAKELLARIOU843, paragraphs 188, teach applying a value of a redundancy version (FRV) field in a respective DL DCI format.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to apply different redundancy versions to the consecutive slots.  The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Regarding claim 16, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 11, wherein the control section controls to transmit, in one slot that is the first number of slots after an ending slot of the consecutive slots, HARQ-ACK information for the downlink shared channel reception over the consecutive slots. PAPASAKELLARIOU, Fig. 23, paragraph 254, teach transmitting the HARQ-ACK information in specified number of slots after the ending slot.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to transmit, in one slot that is the first number of slots after an ending slot of the consecutive slots, HARQ-ACK information for the downlink shared channel reception over the consecutive slots. The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Regarding claim 17, SUN in view of PAPASAKELLARIOU in view of PAPASAKELLARIOU843 teaches the terminal according to claim 15, wherein the control section controls to transmit, in one slot that is the first number of slots after an ending slot of the consecutive slots, HARQ-ACK information for the downlink shared channel reception over the consecutive slots. (PAPASAKELLARIOU, Fig. 23, paragraph 254, teach transmitting the HARQ-ACK information in specified number of slots after the ending slot.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to transmit, in one slot that is the first number of slots after an ending slot of the consecutive slots, HARQ-ACK information for the downlink shared channel reception over the consecutive PAPASAKELLARIOU843, paragraph 4).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20190238275A1), hereinafter SUN, in view of Papasakellariou et al. (US20170367046A1), hereinafter PAPASAKELLARIOU, and further in light of Non Patent Literature “3GPP TSG-RAN WG1#88, “HARQ timing and number of HARQ processes for NR”, hereinafter NPLWG1#88.

Note: NPL was submitted by Applicants on 11/20/2020, and therefore has not been attached to this Office Action.

Regarding claim 10, although SUN in view of PAPASAKELLARIOU teaches all the limitations with respect to claim 8 above, SUN in view of PAPASAKELLARIOU does not describe wherein the receiving section receives a plurality of values of the first number via higher layer signaling, and the first field indicates one of the plurality of values. 
However NPLWG1#88 in the same field of endeavor teaches wherein the receiving section receives a plurality of values of the first number via higher layer signaling, and the first field indicates one of the plurality of values. (NPLWG1#88, page 1, section 1, teaches field in DCI comprising a set of values configured by higher layer. The timing is indicated from the set of values.)
NPLWG1#88 with the modified invention, as described above, to configure the first field as indicating the first number. The motivation would be to save overhead since higher layer signaling works semi-statically (NPLWG1#88, top of page 2, section 2, HARQ timing).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US20190238275A1), hereinafter SUN, in view of Papasakellariou et al. (US20170367046A1), hereinafter PAPASAKELLARIOU, in light of Non Patent Literature “3GPP TSG-RAN WG1#88, “HARQ timing and number of HARQ processes for NR”, hereinafter NPLWG1#88, and further in light of and further in light of Papasakellariou et al. (US20180019843A1), hereinafter PAPASAKELLARIOU843.

Regarding claim 14, although SUN in view of PAPASAKELLARIOU in view of NPLWG1#88 teaches all the limitations with respect to claim 10 above, SUN in view of PAPASAKELLARIOU in view of NPLWG1#88 does not describe wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. 
PAPASAKELLARIOU843 in the same field of endeavor teaches wherein the receiving section receives information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. (PAPASAKELLARIOU843, Figs. 13-14, in view of paragraphs 58, 62, 77, teach receiving PDSCHs that convey data transport blocks (e.g. for each cell number). Therefore, one transport block is repeated in each of the consecutive slots.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PAPASAKELLARIOU843 with the modified invention, as described above, to receive information indicating a third number of consecutive slots for the downlink shared channel and one transport block is repeated in each of the consecutive slots. The motivation would be to allow the UE to simultaneously support multiple traffic services having different reception reliability requirements (PAPASAKELLARIOU843, paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412